        Case 6:20-cv-00478-ADA Document 95 Filed 04/21/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


WSOU INVESTMENTS LLC                        §
                                            §      CIVIL NO:
vs.                                         §      WA:20-CV-00478-ADA
                                            §
DELL TECHNOLOGIES INC., DELL INC.,          §
EMC CORPORATION


              ORDER RESETTING MARKMAN HEARING


     IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                        reset for
                     zoom on Thursday, May 06, 2021 at 10:30 AM.
MARKMAN HEARING by zoom

       IT                      21st day of April, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
